Case 1:20-cv-00675-KBJ Document16 Filed 03/16/20 Page 1 of 2
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

American Federation of Labor and Congress of Industrial Organizations

Plaintiff

ys. Case No.: 1:20-cy-00675-KBJ

National Labor Relations Board

Defendant
AFFIDAVIT OF SERVICE

 

I, Danny Koniowsky, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Civil Cover Sheet, Complaint for Declaratory and Injunctive
Relief, Plaintiff's Motion for a Preliminary Injunction, Declaration of Christian Sweeney, and (Proposed) Order in the above
entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 03/13/2020 at 3:46 PM, I served U.S. Attorney for the District of Columbia c/o U.S. Attorney's Office for the District of
Columbia at 501 3rd Street, NW, Washington, DC 20530 with the Summons, Civil Cover Sheet, Complaint for Declaratory and
Injunctive Relief, Plaintiff's Motion for a Preliminary Injunction, Declaration of Christian Sweeney, and (Proposed) Order by
serving Reginald Rowan, Agent, authorized to accept service on behalf of the Attorney General for the District of Columbia,
authorized to accept service.

Reginald Rowan is described herein as:

Gender: Male Race/Skin: Black Age: 62 Weight: 220 Height: 6'3 Hair: Black Glasses: Yes

I declare under penalty of perjury that this information is true and correct.

B-Ih-% | )

Executed On Danny Koniowsky

 

Client Ref Number:N/A
Job #: 1576213

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
CAS Ese {°26MVYOCTE RBI USGLIMH YS EEE CH4720° Page O12

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

AMERICAN FEDERATION OF LABOR AND
CONGRESS OF INDUSTRIAL ORGANIZATIONS

 

Plaintiff(s)

Vv. Civil Action No. 20-cv-00675-KBJ

NATIONAL LABOR RELATIONS BOARD

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

U.S. Attorney for the District of Columbia

U.S. Attorney's Office for the District of Columbia
555 4th Street NW

Washington, DC 20530

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Leon Dayan

Bredhoff & Kaiser, P.L.L.C.
805 Fifteenth St. NW, Ste. 1000
Washington, D.C. 20005
(202)-842-2600
Idayan@bredhoff.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D, CAESAR, CLERK OF COURT

3/13/2020 /s/Jackie Francis

Date:

 

Signature of Clerk or Deputy Clerk

 
